IN THE SUPREME COURT OF THE STATE OF NEVADA


                   FERNANDO THOMAS PIPER,                                No. 70184
                                     Appellant,
                                 vs.                                              FILED
                   THE STATE OF NEVADA,
                                           Respondent.                            JUN 2 3 2016
                                                                                 TRACIE K LINDEMAN
                                                                              CLERK OF SUPREME COURT
                                        ORDER DISMISSING APPEAL              BY     .`11
                                                                                   DEP17119="
                               This is an appeal from a judgment of conviction. Second
                   Judicial District Court, Washoe County; Jerome M. Polaha, Judge.
                               Appellant's counsel has filed a notice of voluntary withdrawal
                   of this appeal. Counsel advises this court that he has informed appellant
                   of the legal effects and consequences of voluntarily withdrawing this
                   appeal, including that appellant cannot hereafter seek to reinstate this
                   appeal, and that any issues that were or could have been brought in this
                   appeal are forever waived. Having been so informed, appellant consents
                   to a voluntary dismissal of this appeal. Cause appearing, we
                               ORDER this appeal DISMISSED.'




                            akutstA27          ,J.
                   Cherry                                    Gibboirs


                          'Because no remittitur will issue in this matter, see NRAP 42(b), the
                   one -year period for filing a post-conviction habeas corpus petition under
                   NRS 34.726(1) shall commence to run from the date of this order.


SUPREME COURT
      OF
    NEVADA

(0) 1947A ciaNsa
                                                                                           - 146.2 0
                                      :4th‘,
                   cc: Hon. Jerome M. Polaha, District Judge
                        Washoe County Public Defender
                        Attorney General/Carson City
                        Washoe County District Attorney
                        Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A    et.